TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00522-CR




                                 Charles R. Branch, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 84-409-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charles R. Branch seeks to appeal a judgment of conviction for delivery of

methamphetamine. Sentence was imposed on May 2, 2006, after which appellant’s counsel filed a

timely motion for new trial. On August 23, 2006, Branch filed in the district court a pro se motion

to dismiss his attorney and for appointment of new counsel on appeal.

               There was no notice of appeal. Even if Branch’s pro se motion regarding counsel is

treated as a notice of appeal, it was untimely. See Tex. R. App. P. 26.2(a)(2). Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 12, 2006

Do Not Publish




                                               2